UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

PATRICIA GREEN,

                                     Plaintiff,
                                                              MEMORANDUM & ORDER
                      -against-
                                                                    I4-CV-1536(ENV)
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant.



VITALIANO,D.J.

       Plaintiff Patricia Green began this action on April 2,2014,requesting review of a final

decision ofthe Commissioner of Social Security ("the Commissioner"), denying her claim for

Disability Insurance Benefits("DIE") under the Social Security Act("the Act"). On April 27,

2015,the Commissioner moved to dismiss the complaint on statute of limitations grounds. Dkt.

15. After the case was reassigned on February 20, 2018,this Court denied the motion to dismiss

on September 28, 2018. Dkt. 21. Thereafter, on March 4,2019,the Commissioner moved to
voluntarily remand the case for additional proceedings. Dkt. 25. The motion to remand is

granted.

                                           Background


       Green applied for DIE on February 12,2010, alleging a disability onset date of January

25, 2010, resulting from a back injury sustained in 2005. Dkt. 26 at 1, 6. At a hearing held on

April 11, 2012, and at a second hearing on November 13, 2012, Administrative Law Judge Alan
B. Berkowitz considered evidence submitted by a number of doctors, including Green's treating

physician. Dr. Tarika James. Id. Dr. James submitted a statement indicating that she treated
plaintiff every one to three months, beginning in 2009. Id. at 2.
       In determining that Green was not disabled, the ALJ applied the five-step sequential

evaluation process. Initially, the ALJ determined that plaintiff met the insured requirements of

the Act through December 31,2014. Id. at 9. At step one, the ALJ determined that Green had

not engaged in substantial gainful employment during the relevant period. Id. At step two,the

ALJ found that Green suffered from a number of severe impairments: diabetes mellitus, asthma,

high blood pressure, obesity and back pain. Id. At step three, the ALJ found that plaintiff did

not have an impairment or combination thereof that met or medically equaled the severity of any

listing. Id. The ALJ concluded that Green had the residual functional capacity to perform

sedentary work. Id. Specifically, at step four, the ALJ found that Green could perform her past

relevant work as a legal secretary. Id. The ALJ thus found plaintiff to be "not disabled" at step

four. Id.

                                            Discussion


       The Commissioner acknowledges here that the ALJ did not properly consider the

opinions of Green's treating physician. Dr. James, and failed to explain why Dr. James was not

credited "in finding Plaintiff not disabled based on an RFC for a significant range ofsedentary

work." Id. at 11. The Commissioner also concedes that the ALJ was "required to explain how

he reconciled the[] conflicts in the evidence to permit a meaningful judicial review of his RFC

finding," but that he failed to do so. Id. In particular, the Commissioner notes that the record

contains "starkly conflicting medical opinions conceming Plaintiffs physical functioning,

ranging from Dr. James's opinion on the restrictive end to the opinions" oftwo consultative
examiners,"who both issued medical opinions consistent with and supportive ofthe ALJ's RFC

finding." Id.
       Naturally, Green does not contest the Commissioner's arguments that the ALJ erred in

weighing the evidence. Instead, Green, in a brief letter to the Court, argues that a remand "solely

for calculation of benefits .., would be sufficient because Step[s] 1-4 have clearly been already

established      But in light of all the testimony[y] and evidence the[re] is still a chance of my

case being denied." Dkt. 29. As the Commissioner correctly points out, however, remanding

solely for calculation of benefits is a remedy "only appropriate 'when the record provides

persuasive proof of disability and a remand for further evidentiary proceedings would serve no

purpose.'" Patel v. Cohin, No. lO-CV-04617(ENV),2013 WL 3873234, at *10(E.D.N.Y. July

25,2013)(quoting Pratts v. Harris,626 F.2d 225,235(2d Cir. 1980)).

       In this case, there exists objective evidence on both sides ofthe ledger-including Dr.

James's opinions, which tend to support a finding of disability, and those of the other medical

experts, which tend to support the opposite outcome. There is, in sum, more litigation required

to assess the import ofthe conflicting evidence, which, in the order of priority, is first left to an

administrative law judge. It is the province ofthe ALJ to properly weigh the evidence,in

accordance with the applicable law, in determining whether Green is entitled to benefits under

the Act. The remand requested by both parties is appropriate; limiting that remand to a mere

calculation of benefits is not.
                                           Conclusion


       For the foregoing reasons, the Commissioner's motion to remand is granted.

Accordingly, the decision ofthe ALJ is vacated and the matter is remanded for further

administrative proceedings consistent with this Order.

       Plaintiffs letter motion to limit remand to a calculation of benefits is denied.

       The Clerk of Court is directed to enter judgment accordingly, to mail a copy ofthis

Memorandum & Order to the pro se plaintiff and to close this case for administrative purposes.

       So Ordered.


Dated: Brooklyn, New York
       August 25,2019
                                                             s/Eric N. Vitaliano
                                                            ERICN. VITALIANO
                                                            United States District Judge
